          Case 1:17-cv-01761-LAP Document 5 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANTA INDUSTRIES LTD.,

                       Plaintiff,
                                                No. 17-CV-1761 (LAP)
-against-
                                                        ORDER
RICH KIDS JEAN CORP., et al.,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     On March 2, 2020, the Court ordered counsel to confer and

update the Court regarding the status of this case.             (See dkt.

no. 3.)     Nothing was ever filed.        On September 29, 2020, the

Court again asked for an update and warned that failure to

provide one could result in dismissal of the case for failure to

prosecute.     (See dkt. no. 4.)      Still, no update ever came.

Accordingly, this case is hereby DISMISSED without prejudice for

failure to prosecute.       See FED. R. CIV. P. 41(b).

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
